OPINION
BY THE COURT:
The evidence in this record leaves in great doubt just what caused the plaintiff’s injury. We are not at all sure that any conclusion on that subject would not be the result of pure speculation.
The trial court submitted the issues of negligence and contributory negligence to the jury and a general verdict for the defendant was returned.
Undoubtedly, the charge on the burden of proving contributory negligence was not couched in the clearest possible language. We cannot say that the rule stated is wrong, and, under such circumstances, we would not be justified in disturbing the verdict on that ground.
There is also another reason why we cannot reverse this' judgment. As already stated, there. were two issues submitted — negligence and contributory negligence. No claim is made that the issue of the defendant’s negligence was not submitted properly and without error. We cannot say that the general verdict was not based on a finding that the evidence failed to prove that the defendant was negligent. In that situation, the two issue rule applies. 2 O. Jur. 777, et seq.
We find no reversible error in the record, and for that reason, the judgment is affirmed.
MATTHEWS & ROSS, JJ., concur.